DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Effective Filing Date
The effective filing date of the claimed invention is October 12, 2018 since applicants have not filed a certified English translation of their foreign priority documents JP 2017/210532 and JP 2018/173268.
If applicants desire to obtain the benefit of the foreign priority date (as the effective filing date of this application) under 35 USC 119(a)-(d), a certified English translation of the foreign priority document must be submitted.

Specification
The disclosure is objected to because of the following informalities: on page 31, para. 00100, line 8, it appears that the phrase “A: Definition was 4.0 or more” should be replaced with the phrase “A: Definition was 0.4 or more”; also on page 31, para. 00100, line 9, it appears that the phrase “B: Definition was 3.0 or more to less than 4.0” should be replaced with the phrase “B: Definition was 0.3 or more to less than 0.4”; and lastly on page 31, para. 00100, line 10, it appears that the phrase “C: Definition was less than .
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iida et al. (US 2018/0333970).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was 
Iida et al. teach an inkjet printing method comprising the steps: (1) applying a first ink to a printing medium; and (2) applying a second ink to the printing medium so as to at least overlap a region provided with the first ink, wherein the first ink is an aqueous ink comprising silver particles, the second ink is an aqueous ink comprising an anionic dye, and the printing medium includes an ink-receiving layer as claimed by applicants in claim 1.  See para. 0005, para. 0025 and para. 0052.  The silver particles in the first ink are silver particles having a particle diameter at a cumulative volume of 50% (i.e. D50) of preferably 200 nm or less, and more preferably 150 nm or less.  See para. 0029.  The printing medium includes an ink-receiving layer disposed on a substrate such as paper provided with a resin layer.  The ink-receiving layer may be coated on one surface of the substrate or on both surfaces of the substrate.  See paras. 0063-0068.  With respect to claim 6, the ink-receiving layer can contain inorganic particles such as alumina hydrates and a binder such as polyvinyl alcohol.  The content of the binder in the ink-receiving layer is preferably 0.50 times or less the content of the inorganic particles in a mass ratio from the viewpoint of ink absorbency.  See paras. 0079-0083 and paras. 2 and drying.  See para. 0142.  A specific example of the preparation of the first ink includes a silver particle dispersion liquid 1 includes 20% by mass silver particles and 2% by mass of a resin, wherein the silver particles have a D50 of 32 nm.  See para. 0144 and Table 7; Silver particle dispersion liquid 1.  The first ink includes 50% by mass of the silver particle dispersion liquid 1, 20% by mass ethylene glycol, 0.2% by mass of a surfactant and the balance ion-exchanged water.  See Table 8; First ink No. 1.  A specific example of the second ink includes 5% by mass Acid Blue 9, 15% by mass glycerin, 10% by mass ethylene glycol, 0.5% by mass of a surfactant and the balance ion-exchanged water.  See Table 9; Second ink no. 1.  The printing medium with the above ink-receiving layer is printed with First ink no. 1 and then printed with Second ink no. 1 to produce am image having excellent color developability and glossiness.  See Table 10; Example 1.  The inkjet printing method as taught by Iida et al. appears to anticipate the present claims.
With respect to the language “wherein a particle size at 50% in a cumulative volume distribution of the silver particles is larger than an average pore size of the ink-receiving layer” in claim 1, the Examiner notes that the Iida et al. reference discloses the same aqueous ink comprising silver particles and composition of the ink-receiving layer as well as the same method to that of the instant invention since the Iida et al. reference has the exact same method to make the silver particle dispersion liquid 1, the silver ink (i.e. first ink), the inorganic particle dispersion liquid 1 and first coating solution 1 as disclosed by applicants.  See para. 0131, para. 0137, paras. 0143-0144, Table 7: Silver particle dispersion liquid 1 and Table 8: First ink no. 1 of the Iida et al. reference and para. 0081, para. 0085, Table 1: Example 1, para. 0091, Table 3: Silver particle 50 of the silver particles is 150 nm or less the particle diameters of the silver particles are small and therefore the proportion of silver atoms present on the surface of the silver particles increases.  This would cause the silver atoms present on the surfaces of nearby particles to fuse and form metallic bonds and as a result the glossiness of the image is enhanced.  See para. 0031 and Table 10: Example 1.  Therefore, this property would be expected.  See MPEP 2112.02.
With respect to the language “wherein the silver particles have a longer and a shorter diameter satisfying the following relationship (1): 1.0 ≤ (longer diameter + shorter diameter)/(2 x shorter diameter) ≤ 1.3” in claim 2, the Examiner notes that the Iida et al. reference discloses the exact same method to make the silver particle dispersion liquid 1, the silver ink (i.e. first ink), as disclosed by applicants.  See paras. 0143-0144, Table 7: Silver particle dispersion liquid 1 and Table 8: First ink no. 1 of the Iida et al. reference and para. 0091, Table 3: Silver particle dispersion liquid 1 and Table 4: First Ink No. 1 of applicant’s specification.    Therefore, this property would be expected.  See MPEP 2112.02.
With respect to the language “wherein the ink-receiving layer absorbs ink at a rate of 0.4 mL/m2 or more” and “wherein the average pore size of the ink-receiving layer is 40 nm or less” in claims 3 and 4, the Examiner notes that the Iida et al. reference discloses the same composition of the ink-receiving layer as well as the same method to that of the instant invention since the Iida et al. reference has the exact same method to make the inorganic particle dispersion liquid 1 and first coating solution 1 as 
With respect to the language “wherein the ink-receiving layer has a thickness of 5.5 µm or more” in claim 5, the Examiner notes that the Iida et al. reference discloses the same composition of the ink-receiving layer as well as the same method to that of the instant invention since the Iida et al. reference has the exact same method to make the inorganic particle dispersion liquid 1 and first coating solution 1 as disclosed by applicants.  See para. 0131, para. 0137 of the Iida et al. reference and para. 0081, para. 0085, Table 1: Example 1 of applicant’s specification.  Also, the Iida et al. reference discloses the same ratio of the mass of the binder to the mass of the inorganic particles.  See para. 0091 of the Iida et al. reference.  Furthermore, it appears that the coating amount is somewhat related to the thickness of the ink-receiving layer.  See Table 2 in applicant’s specification.  Therefore, it is the examiner’s position that the printing method by the Iida et al. reference would inherently produce an ink-receiving layer having a thickness of greater than 5.5 µm since the printing medium is prepared by coating a substrate with the first coating solution 1 (i.e. ink-receiving layer) so as to adjust the dry coating amount to 25 g/m2.  See para. 0142 of the Iida et al. reference. Therefore, this property would be expected.  See MPEP 2112.02.
The preamble limitation “including a transparent substrate and an ink-receiving layer on one side of the transparent substrate” is of no consequence when a 
It is the examiner’s position that the effectively filed date of the above Iida et al. reference is May 17, 2017 (based on the foreign priority) therefore, this reference does qualify as prior art under 35 USC 102(a)(2).

Conclusion
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the above rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE G KLEMANSKI whose telephone number is (571)272-1370.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HELENE KLEMANSKI/Primary Examiner, Art Unit 1734